      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 1 of 37 PageID #:1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


DILAN ABREU,                                        )
                                                    )
                              Plaintiff,            )
                                                    ) No.
                       v.                           )
                                                    ) Jury Trial Demanded
CITY OF CHICAGO,                                    )
                                                    )
                              Defendant.            )


                                           COMPLAINT

       Plaintiff Dilan Abreu, by his undersigned counsel, complains against the City of Chicago

as follows:

                                           Introduction

       1.     Dilan Abreu is a Hispanic and Puerto Rican bricklayer who has devoted four

decades of his career to the City of Chicago, including nearly two decades in the City’s

Department of Water Management.

       2.     Since 2010, Abreu has been subjected to a hostile work environment and denied

overtime opportunities based on his race and national origin. Over the course of seven years, the

former Superintendent of the Water Department’s North District, Paul Hansen, called Abreu

dozens of slurs, including “stupid fucking spic,” “dumb Puerto Rican,” “pork chop,” and

“Spanish-speaking nigger.” Hansen also instituted an unequal compensation system in which

overtime and other premium pay opportunities went almost exclusively to white employees --

and none to Abreu for many years.
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 2 of 37 PageID #:2



       3.    In September 2016, Hansen physically assaulted Abreu while on a jobsite, which

led Abreu to file a formal complaint with the City of Chicago. Although Abreu’s complaint

described Hansen’s harassment and discrimination in detail, the City did not take any action to

stop Hansen’s conduct in the months that followed.

       4.    In May 2017, the City’s Inspector General published a report that condemned the

Water Department for “an unrestricted culture of overtly racist and sexist behavior and

attitudes,” which was widely reported in the press. Ultimately, at least seven high-ranking Water

Department employees were fired or resigned to avoid being fired, including the Commissioner,

the Managing Deputy Commissioner, and Hansen.

       5.    Abreu filed a charge of discrimination with the EEOC in June 2017, alleging

harassment dating back to 2010. After Abreu filed his charge, his supervisors in the Water

Department retaliated against him repeatedly.

       6.    At a City Council hearing in 2018, nearly two dozen current and former employees

testified about racial harassment, discrimination, and ongoing retaliation in the Water

Department. Mayor Rahm Emanuel later acknowledged that the Water Department’s racist

culture persisted despite a change in leadership.

       7.    Abreu alleges a hostile work environment, discrimination, and retaliation in

violation of Title VII, 42 U.S.C. §§ 2000e et seq.(“Title VII”); 42 U.S.C. § 1981 via 42 U.S.C.

§ 1983 (“Section 1981”); the Illinois Civil Rights Act of 2003 (“ICRA”), 740 ILCS 23/1 et seq.;

and the First and Fourteenth Amendments of the U.S. Constitution via 42 U.S.C. § 1983.

       8.    Abreu seeks redress for years of emotional distress and economic injuries caused by

these violations, which continue to this day.




                                                    2
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 3 of 37 PageID #:3



                                     Jurisdiction and Venue

        9.    This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343, 42

U.S.C. § 2000e-5(f), and 42 U.S.C. § 1988, and supplemental jurisdiction pursuant to 42 U.S.C.

§ 1367.

        10.   Venue is proper pursuant to 28 U.S.C. §1391 and 42 U.S.C. §2000e-5(f) because

the defendant resides within this judicial district, and because the events or omissions giving rise

to Abreu’s claims occurred within this judicial district.

                                               Parties

        11.   Plaintiff Dilan Abreu is a Hispanic and Puerto Rican bricklayer in the City of

Chicago’s Department of Water Management. He has worked for the City since 1979 and the

Water Department since 2000, and he has been a member of Bricklayers Local 21 since at least

2004. He resides in Chicago, Illinois.

        12.   Defendant City of Chicago is a municipal corporation organized under the laws of

the State of Illinois.

                                         Factual Allegations

A.      Background on the Water Department


        13.   The City of Chicago’s Department of Water Management delivers drinking water to

residents of Chicago and 125 suburban communities, and removes waste water and storm runoff

through the sewer system.

        14.   In 2018, the Water Department had 1,895 employees and a budget of $293,398,931.

        15.   The Water Department operates under the direction of a Commissioner who is

appointed by the Mayor and approved by the City Council.




                                                  3
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 4 of 37 PageID #:4



       16.   The Commissioner serves at the pleasure of the Mayor. In consultation with the

Mayor and other final policymakers within the City, the Commissioner establishes policy for the

Water Department.

       17.   The Commissioner appoints the Water Department’s First Deputy Commissioner,

Managing Deputy Commissioners, and Deputy Commissioners. These Deputy Commissioners

also have final policymaking authority.

       18.   The Commissioner and Deputy Commissioners have final policymaking authority

over the terms and conditions of employment for all Water Department employees.

       19.   The Water Department is divided into three districts: the North District, the Central

District, and the South District.

       20.   Each district is overseen by a Superintendent, who exercises final policymaking

authority over the terms and conditions of employment in the district, including policies for

assigning overtime and other premium pay, as well as establishing the workplace culture and

environment.

B.     The Superintendent of the North District, Paul Hansen, harassed Abreu for
       seven years, including with racial slurs and ultimately a physical threat.

       21.   Abreu has worked for the City for 40 years, and the Water Department for almost

20 years.

       22.   Abreu first began working for the City in 1979. He started as a laborer in the Sewer

Department, then transferred to Streets and Sanitation, where he remained for a number of years.

       23.   One of Abreu’s supervisors in Streets and Sanitation was Bill Bresnahan. While

most of Abreu’s supervisors in Streets and Sanitation were fair and respectful, Bresnahan was

not. Bresnahan made hostile comments to Abreu (e.g., “You don’t belong here”). Bresnahan

later became Managing Deputy Commissioner of the Water Department.

                                                4
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 5 of 37 PageID #:5



         24.   In 2000, Abreu applied for and obtained a bricklayer job with the Water

Department. He started in the Central District. When a bricklayer in the North District retired,

he applied for and received a transfer to the North District.

         25.   Paul Hansen became Superintendent of the North District in December 2010.

Before Paul Hansen became Superintendent of the North District, Abreu had never been

disciplined.

         26.   Over a period of years, Hansen harassed Abreu and denied him overtime

opportunities because of his race and national origin.

         27.   Hansen called Abreu “spic” many times. As he was walking away after a

conversation with Abreu, Hansen would often say, “That stupid fucking spic.” Hansen also said

to Abreu, “Spic. You’re just like those fucking niggers.”

         28.   Hansen called Abreu “spic” over a dozen times, both in the yard and on worksites.

         29.   Hansen also harassed Abreu for being Puerto Rican. Hansen called him “dumb

Puerto Rican” and “pork chop” (a reference to the stereotype that Puerto Ricans like pork). He

also said, “Go back to the island. You don’t belong here,” and “You’re the dumbest people there

is.” Hansen used these slurs dozens of times.

         30.   Hansen would often yell at Abreu and call him an “idiot” and a “dumb fuck.”

         31.   When Abreu had to visit Hansen’s office for some reason, Hansen would blow

smoke in his face. Hansen knew that, as a cancer survivor, Abreu had difficulty breathing in

smoke.

         32.   Hansen racially harassed numerous Hispanic and African-American employees in

the Water Department, some of which Abreu witnessed. Hansen’s racial harassment of other

employees contributed to the hostile work environment Abreu experienced.



                                                  5
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 6 of 37 PageID #:6



       33.   For instance, Hansen regularly called Richard Pacheco -- a Hispanic and Puerto

Rican laborer -- “spic” and “chop.” The harassment caused Pacheco to transfer out of the North

District for a period of time.

       34.   Abreu heard Hansen call multiple African-American employees “niggers.”

       35.   Hansen’s conduct was sufficiently severe and pervasive to alter the conditions of

Abreu’s employment and create a hostile work environment.

       36.   Abreu perceived the work environment as hostile.

       37.   Hansen’s harassment continued until his last day in office, May 11, 2017, when he

said to Abreu, “You’re nothing but a Spanish-speaking nigger.”

       38.   Abreu complained about the Water Department’s racist culture, and specifically

Paul Hansen, long before it was reported in the press (see infra at ¶¶ 43-44 & 60-63, detailing

press coverage of Hansen and the Water Department). In October 2016, Abreu reported a

complaint to the City’s Department of Human Resources after Hansen tried to push him into a

six-foot-deep hole.

       39.   Abreu’s official complaint with the City’s Department of Human Resources, filed

on November 2, 2016, described how Hansen had long harassed him because of his race and

national origin.

       40.   In the months that followed, the City did not take any action to stop Hansen’s

harassment and discrimination. The City closed the investigation in July 2017.




                                                6
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 7 of 37 PageID #:7



C.     For decades, the Water Department has fostered an unrestricted culture of
       overtly racist behavior and attitudes, from the former Commissioner on down --
       a culture that enabled and encouraged Hansen’s harassment of Abreu.

       41.   For seven years, Hansen harassed Hispanic and African-American employees with

impunity. He was enabled by a culture of racist behavior and attitudes that permeates every level

of the Department, from the former Commissioner to low-level employees.

       42.   Because of this culture, Hispanic and African-American employees in the Water

Department have long suffered widespread racial harassment and discriminatory terms and

conditions of employment.

       43.   The Water Department’s racist culture came to public attention in May 2017, when

the Chicago Tribune reported that Mayor Rahm Emanuel had forced three top officials to resign:

Hansen, Superintendent of the North District; Bill Bresnahan, the Managing Deputy

Commissioner and Abreu’s former supervisor at Streets and Sanitation; and Barrett Murphy, the

Commissioner.

       44.   While investigating illegal gun deals, the City’s Inspector General found racist e-

mails on Hansen’s computer and initiated a far-reaching investigation into the Water

Department.1




1
 See, e.g., Ray Long & Hal Dardick, Gun Deal Emails Spurred City Probe into Racist, Sexist Water
Department Messages, Chi. Tribune, May 15, 2017, http://www.chicagotribune.com/news/local/politics/
ct-chicago-water-department-gun-deal-emails-met-0516-20170515-story.html; Hal Dardick, Ray Long &
Todd Lighty, Chicago Water Commissioner Resigns Amid IG Probe into Racist, Sexist Emails, Chi.
Tribune, May 12, 2017, at http://www.chicagotribune.com/news/local/politics/ct-rahm-emanuel-staff-
changes-met-0413-20170512-story.html.


                                                 7
        Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 8 of 37 PageID #:8



          45.   The Inspector General uncovered “an unrestricted culture of overtly racist and

sexist behavior and attitudes within the department.” “[E]gregious, offensive racist and sexist

emails” were “distributed by and among…senior levels of department management.”2

          46.   By the time the investigation was complete, at least seven high-ranking Water

Department employees had been terminated or resigned.

          47.   At a hearing of the City Council Committee on Human Relations on January 10,

2018, nearly two dozen current and former Water Department employees testified about racial

harassment, different terms and conditions of employment, and retaliation for complaining about

discrimination.3

          48.   Numerous employees testified about severe and pervasive racial harassment, for

example:

               Frank Coconate, a 28-year employee of the Water Department, testified,
                “My problem started when I started to be fair with the African Americans or
                as this administration called them, ‘niggers.’ I was fair with the Hispanics
                who were called Spicniggers. Hispanic niggers. The Puerto Ricans
                especially.”

               Patrick McDonough, a 20-year employee of the Water Department, testified,
                “I immediately noticed the vile racism that consumed the Department of
                Water Management. The Hispanics were called choppers, and blacks,
                niggers. Spics, shines, homies, home skillets and other names were par for
                the course.”

          49.   No witnesses denied these allegations about the Water Department’s racially-hostile

work environment.


2
    City of Chicago Office of Inspector General, Quarterly Report: Second Quarter 2017 (July 2017).
3
 Fran Spielman, Federal Judge Keeps Alive Lawsuit Alleging Water Management Racism, Chi. Sun
Times, Nov. 18, 2018, at https://chicago.suntimes.com/news/federal-judge-keeps-alive-lawsuit-alleging-
water-management-racism/; Hal Dardick, Racism, Sexism Persist at Chicago Water Department Despite
Leadership Change, Workers Allege, Chi. Tribune, Jan. 10, 2018, at https://www.chicagotribune.com/
news/local/politics/ct-met-chicago-water-department-racism-hearing-20180110-story.html.


                                                     8
      Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 9 of 37 PageID #:9



       50.    In a written statement to the Committee, the new Commissioner of the Water

Department, Randy Conner, acknowledged “past cultural issues” and assured the Committee that

he had “instituted a zero-tolerance policy for any racism…among department management or

employees.”

       51.    The City knew about the Water Department’s racist culture years before Abreu’s

2016 complaint and the Inspector General’s investigation.

       52.    Hispanic and African-American employees have complained about racial

harassment and discrimination for years. Employees complained to their supervisors and trade

unions, the City’s Department of Human Resources, and state and federal agencies.

       53.    Before 2017, the Water Department did not require annual equal employment

opportunity training for all employees.

       54.    On May 15, 2017, Alderman Roderick Sawyer acknowledged that the “pervasive

culture of racism at the Water Department” had been “an open secret for years.”4

       55.    On January 15, 2018, Mayor Emanuel acknowledged that the racist culture in the

Water Department “has been around for decades” -- and persisted even after numerous senior-

level employees had resigned.5




4
 Ray Long & Hal Dardick, Gun Deal Emails Spurred City Probe into Racist, Sexist Water Department
Messages, Chi. Tribune, May 15, 2017, at http://www.chicagotribune.com/news/local/politics/ct-chicago-
water-department-gun-deal-emails-met-0516-20170515-story.html.
5
 Craig Dellimore, Emanuel Defends New Water Commissioner Amid Racist Culture complaints, CBS
Chicago, Jan. 15, 2018, at https://chicago.cbslocal.com/2018/01/15/emanuel-defends-new-water-
commissioner-amid-racist-culture-complaints/.


                                                  9
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 10 of 37 PageID #:10



D.       High-ranking Water Department employees exchanged numerous racially-
         offensive e-mails, including with Abreu’s supervisor, Paul Hansen, who also
         displayed a racially-offensive photo in his office.

         56.   Between 2013 and 2017, Barrett Murphy, William Bresnahan, Paul Hansen, and

other high-ranking Water Department employees exchanged numerous racially-offensive e-

mails.

         57.   Murphy, who is white, was the Commissioner of the Water Department.

         58.   Bresnahan, who is white, was the Managing Deputy Commissioner of the Water

Department.

         59.   Hansen, who is white, was the Superintendent of the North District and Abreu’s

supervisor.

         60.   In February 2013, Murphy forwarded Hansen an e-mail “concern[ing] an ‘urgent

request’ from ComEd to stop work near an alternate power line serving schools, a fire station and

senior citizen homes until the main line was fixed so those facilities wouldn’t lose their

electricity feed if it were accidentally damaged.” Hansen replied, “I think the only thing that the

line does not feed is the center for the severely challenged negro midgets, you know the place,

it’s where we hired all those laborers from 7 years ago.” Murphy forwarded Hansen’s e-mail to

another employee.6

         61.   In July 2013, Hansen received an e-mail from Frank Capuzi, an employee at the

Illinois Workers’ Compensation Commission, about a fake “Chicago Safari” tour through

predominantly Hispanic and African-American neighborhoods. The e-mail “guaranteed” that the

recipient would “see at least one kill and five crime scenes” and “lots and lots of animals in their


6
  Hal Dardick, Ray Long & Todd Lighty, Newly Released Racist, Sexist Emails Show Scope of Scandal at
Chicago’s Water Department, Chi. Tribune, July 14, 2017, at https://www.chicagotribune.com/news/
local/politics/ct-chicago-water-department-emails-met-20170714-story.html.


                                                 10
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 11 of 37 PageID #:11



natural habitat.” An image attached to the e-mail “depict[ed] four white people in safari gear

taking pictures of black people trying to break into a car.”7 Hansen forwarded this e-mail to

high-ranking Water Department employees. In reply, one high-ranking employee described

African Americans as “wild animals” who are “untamed.”8

        62.   In March 2014, Hansen forwarded a joke to Bresnahan and other high-level

employees with the punchline, “That one-legged nigger is a queer.”9 That same month, Hansen

received an e-mail that “linked to an online video showing several Kenyans unsuccessfully

trying to fly an aircraft they had built.”10 The e-mail read, “They are human beings. Just like us!

Only 100 years later.”

        63.   In July 2014, Hansen forwarded an e-mail to Murphy titled “Watermelon

Protection.” The e-mail “included an image that depicted a scarecrow, dressed in a white KKK

robe and pointed hood, amid a field of watermelons.”11



7
 Ray Long & Todd Lighty, State Worker Retiring Amid Probe of Racist Emails in Water Department
Scandal, Chi. Tribune, July 28, 2017, at https://www.chicagotribune.com/news/local/politics/ct-water-
department-racist-emails-capuzi-met-0730-20170728-story.html.
8
 City of Chicago Office of Inspector General, Quarterly Report: Second Quarter 2017, at 9 (July 2017);
Fran Spielman, City Supervisor Called African-Americans ‘Wild Animals’ in Email: IG, Chi. Sun Times,
July 17, 2018, at https://chicago.suntimes.com/news/city-computers-used-to-send-sexually-explicit-
photos-video-ig-says/.
9
  Hal Dardick, Ray Long & Todd Lighty, Newly Released Racist, Sexist Emails Show Scope of Scandal at
Chicago’s Water Department, Chi. Tribune, July 14, 2017, at
https://www.chicagotribune.com/news/local/politics/ct-chicago-water-department-emails-met-20170714-
story.html.
10
  Hal Dardick, City Water Department Emails Reveal Racial Insensitivity, Sexism, Chi. Tribune, June 2,
2017, at https://www.chicagotribune.com/news/local/politics/ct-water-department-scandal-emails-met-
0603-20170602-story.html.
11
  Hal Dardick, Ray Long & Todd Lighty, Newly Released Racist, Sexist Emails Show Scope of Scandal
at Chicago’s Water Department, Chi. Tribune, July 14, 2017, at https://www.chicagotribune.com/news/
local/politics/ct-chicago-water-department-emails-met-20170714-story.html.


                                                   11
       Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 12 of 37 PageID #:12



          64.   Hansen, Bresnahan, and Murphy exchanged numerous other racially-offensive e-

mails between 2014 and 2017.

          65.   High-level Water Department employees sent, received, or forwarded the following

e-mails:

               An e-mail in which a City employee observed that he was traveling through
                cities in North Carolina and Tennessee that did not have “negroes” and
                “taco benders.” The Water Department employee replied, “God love you,
                you have found paradise you lucky mutha.”12

               An e-mail that suggested “people should have thrown grenades at a black
                Italian politician instead of bananas.”13

               An e-mail in which one Water Department employee observed that he had
                jury duty, to which another employee replied, “Lynchem!” 14

               An e-mail that joked about bidding on President Barack Obama at a slave
                auction.15

          66.   Abreu saw the following racially-offensive photo displayed in a prominent location

in Hansen’s office -- on the counter behind his desk, where it was visible to anyone entering his

office, including high-ranking Water Department officials. The photo was framed and captioned

“Good day hunting”:




12
     City of Chicago Office of Inspector General, Quarterly Report: First Quarter 2018, at 11 (April 2018).
13
     City of Chicago Office of Inspector General, Quarterly Report: Second Quarter 2017, at 9 (July 2017).
14
     City of Chicago Office of Inspector General, Quarterly Report: First Quarter 2018, at 11 (April 2018).
15
     City of Chicago Office of Inspector General, Quarterly Report: First Quarter 2018, at 12 (April 2018).


                                                     12
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 13 of 37 PageID #:13




       67.    In the photo, two Chicago police officers “are armed with rifles and kneel over an

unidentified African-American drug suspect,” who is “lying on his stomach with deer antlers on

his head” and “splayed to look like hunters’ bounty.”16 The Police Board fired the officers, and a

Cook County judge upheld the decision, describing the photo as “horribly offensive.”17

E.     Abreu lost premium pay opportunities because of race discrimination, which
       is consistent with the Water Department’s policy, custom, and/or practice of
       denying such opportunities to Hispanic and African-American employees.

       68.    In the North District, the Superintendent decides which bricklayers are assigned

overtime opportunities. Most bricklayers are offered at least one or two overtime opportunities

per pay period. An overtime opportunity typically lasts eight hours and pays one and one-half

times a bricklayer’s regular rate (and twice the regular rate, if on Sunday or the seventh day of a

work week).

16
 Aamer Madhani, Disgraced Chicago Cops Posed with Black Suspect Wearing Antlers, USA Today,
May 27, 2015, at https://www.usatoday.com/story/news/2015/05/27/chicago-police-pose-over-suspect-
wearing-antlers/28026851/.
17
  Steve Schmadeke, Judge Upholds Firing of Chicago Cop over Controversial Photo, Chi. Tribune, June
10, 2015, at http://www.chicagotribune.com/news/local/breaking/ct-chicago-police-antlers-photo-met-
20150610-story.html.


                                                13
    Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 14 of 37 PageID #:14



       69.   When Hansen first started as a Superintendent in the North District, Abreu’s

overtime hours dropped substantially and, in the years that followed, he did not receive any

overtime from Hansen -- despite Abreu’s requests, and even though bricklayers with only five or

six months of experience received overtime.

       70.   Any overtime Abreu received while Hansen was Superintendent was ordered during

emergency situations and thus outside of Hansen’s control (e.g., river overflow, snow detail, and

other emergencies).

       71.   On one occasion, a white bricklayer did not want an overtime opportunity and said

to Hansen, “Give it to Abreu.” Hansen gave it to a white bricklayer instead. Other bricklayers

told Abreu, “It’s a shame Hansen doesn’t give you overtime.” A common refrain in the North

District was, “If you’re working with Abreu, you won’t get overtime.”

       72.   Abreu’s crew, which is entirely African American and Hispanic, is assigned to

projects that rarely receive overtime, such as catch basins and valve basins, while crews

predominantly staffed by white employees are assigned to projects that frequently receive

overtime, such as main sewers and private drains.

       73.   Even after Hansen resigned, Abreu’s supervisors have continued to deny or reduce

his overtime and other premium pay because of his race and national origin.

       74.   Consistent with Abreu’s experience, the Water Department has a policy, custom,

and/or practice of discriminating on the basis of race and national origin against Hispanic and

African-American employees with respect to overtime.

       75.   At a hearing of the City Council Committee on Human Relations on January 10,

2018, numerous Water Department employees testified about this policy, custom, and/or

practice.



                                                14
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 15 of 37 PageID #:15



       76.    In a written statement to the Committee, the Commissioner of the Water

Department tacitly acknowledged this policy, custom, and/or practice, telling the Committee that

he had launched an “Overtime Management Initiative” that would “create an overtime

management process to streamline the approval of overtime…and distribute overtime more

equitably.”

       77.    Additionally, under a previous Superintendent, Jimmy McKenna, Abreu regularly

worked as “acting foreman,” a position that includes premium pay. By contrast, Hansen never

gave Abreu the opportunity to work as acting foreman, instead giving such opportunities to white

bricklayers with less seniority.

       78.    In June 2017, the month after Hansen’s termination, Abreu worked as acting

foreman for the first time in many years.

       79.    However, Abreu has since been denied opportunities to work as acting foreman. In

February 2019, Abreu was denied a three-month rotation as acting foreman, even though it was

his turn under North District procedures for assigning the position.

F.     The Water Department retaliated against Abreu for filing his charge of
       discrimination with the EEOC.

       80.    After Abreu filed his charge of discrimination with the EEOC in June 2017, the

City conducted interviews about Abreu’s charge. Word spread that Abreu had filed an EEOC

charge, including among supervisors in the Water Department.

       81.    Since Abreu filed his EEOC charge, the Water Department has engaged in a pattern

of retaliation against him. In the past two years, the Water Department has disciplined Abreu

without justification, repeatedly denied him overtime and other premium pay, and withheld

equipment necessary to perform his job. The retaliation began shortly after Abreu filed his

charge and continues to this day.

                                                15
    Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 16 of 37 PageID #:16



      i.        The Water Department disciplined Plaintiff
                in retaliation for his protected activity.

          82.   A month after Abreu filed his charge of discrimination with the EEOC, the Water

Department suspended him for three days without justification.

          83.   On June 1, 2017, Abreu had been working at a job site on the border of Chicago and

Evanston. Around 2:00 p.m., Abreu ran out of bricks.

          84.   That day’s shift ended at 3:30 p.m., and Abreu’s crew was required to return to the

yard by 3:00 p.m. Given the late hour, distance of the job site from the yard, and heavy traffic

(the school day also ended around this time), a driver could not make a round trip between the

yard and the job site to deliver more bricks before Abreu’s crew needed to return to the yard.

          85.   To avoid paying overtime, the typical practice in these circumstances is for the crew

to pick up materials when departing from the yard the following morning (every day starts and

ends at the yard), rather than call a driver from the yard near the end of a shift.

          86.   Plaintiff followed the typical practice of the Water Department. Rather than call for

additional bricks just before the end of his shift -- and cause the City to pay overtime to the

driver -- Abreu returned to his vehicle and began completing paperwork.

          87.   While in his car, Abreu was approached by an Assistant Commissioner (AC), who

lived a block away from the site.

          88.   The AC expressed disagreement with Abreu’s decision and called for more

materials himself. The driver arrived at the site just before Abreu’s crew needed to return to the

yard. Abreu’s crew barely had enough time to unload the bricks from the truck, let alone draw

water from a hydrant for mixing cement, mix cement (which takes 20-25 minutes), and lay

bricks.




                                                  16
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 17 of 37 PageID #:17



        89.   In the weeks following this incident, the AC did not discipline Abreu or take any

further action relating to this incident.

        90.   Plaintiff filed his charge of discrimination on June 30, 2017. In late July, the City

interviewed the AC about Abreu’s charge. On information and belief, the AC expressed anger

about being involved in the matter.

        91.   On August 1, 2017 -- two months after the alleged incident, but just days after the

interview -- the AC suspended plaintiff for three days without pay.

        92.   The AC did not decide to discipline Abreu until after Abreu had filed a charge of

discrimination. The discipline was retaliation for Plaintiff’s protected activity.

        93.   Abreu appealed the discipline. The adjudicator found that the discipline was

unjustified and returned two days of pay in December 2017.

     ii.      Hansen’s successor, Mike Dwyer, yelled at Abreu and
              denied him overtime in retaliation for his protected
              activity; Dwyer later resigned for using an ethnic slur.

        94.   The Water Department’s “winter program” is a program to address weather-related

emergency situations during colder months, such as broken water mains and frozen pipes.

Because of the emergency nature of the work, bricklayers work significant overtime.

        95.   In January 2018, multiple bricklayers approached Hansen’s successor, Mike Dwyer,

about giving overtime to Abreu because they were exhausted from working 12-16 hours a day,

seven days a week. After Abreu heard this, he asked Dwyer whether he could work overtime

through the “winter program.” In response, Dwyer berated Abreu, yelling that he would shut the

winter program down before giving Abreu overtime.




                                                 17
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 18 of 37 PageID #:18



        96.   Feeling afraid of Dwyer’s anger and aggression, Abreu tried to leave the situation,

but Dwyer followed Abreu down the hall and continued to scream and point in Abreu’s face.

Dwyer yelled that Abreu would never get overtime and should just retire.

        97.   The next day, in a meeting with four North District supervisors -- an Assistant

District Superintendent and three foremen -- Dwyer apologized for his behavior, but never

assigned Abreu overtime hours through the winter program.

        98.   Three months after this incident, Dwyer was investigated for using an ethnic slur

and “resigned to avoid being fired.”18

        99.   Dwyer worked as Assistant District Superintendent under Paul Hansen and was

friendly with Hansen.

        100. Dwyer retaliated against Abreu because of his charge of discrimination, which is

focused on Hansen’s conduct.

     iii.     Dwyer denied Abreu necessary equipment
              in retaliation for his protected activity.

        101. Dwyer also denied Abreu use of the “vactor machine,” a piece of equipment that

removes sewage from outlet pipes, catch basins, and main sewers. The vactor machine is

necessary to perform his job.

        102. Before filing a charge of discrimination, Abreu had never had a request to use the

vactor denied.

        103. After Abreu filed his charge of discrimination, Dwyer denied Abreu use of the

vactor 15-20 times.



18
  04.06.2018, Fran Spielman, More Evidence of Hate-filled Culture: Another Water Management
Honcho Resigns, Chi. Sun Times, at https://chicago.suntimes.com/politics/more-evidence-of-hate-filled-
culture-another-water-management-honcho-resigns/.


                                                  18
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 19 of 37 PageID #:19



       104. In the first week of January 2018, Abreu spoke with Dwyer about not being able to

get a vactor. Dwyer responded that Abreu should “dig it out by hand,” meaning the sewage.

     iv.     The Water Department denied Abreu “acting foreman”
             opportunities in retaliation for his protected activity.

       105. In the North District, the “acting foreman” position is assigned using a list of full-

time bricklayers. The bricklayers are listed in order of seniority.

       106. An acting foreman assignment lasts for three months. When the three-month period

is complete, the position rotates to the next bricklayer on the list.

       107. Bricklayers receive premium pay for serving as acting foreman.

       108. Under North District procedures for assigning the acting foreman position, Abreu’s

three-month rotation should have begun in February 2019. Abreu was denied his rotation

without justification.

G.     Consistent with Abreu’s experience, the Water Department has a policy, custom,
       and/or practice of retaliating against employees who complain about racial
       discrimination.

       109. The Water Department has a policy, custom, and/or practice of retaliating against

employees who complain about or otherwise oppose race and national origin discrimination.

       110. Employees who complain about or otherwise oppose race and national origin

discrimination are threatened, harassed, and punished through the disciplinary process.

       111. Photographs taken between 2006 and 2016 “show the ways that outspoken

employees and employees of color are intimidated.”19

       112. In one instance, “Judas” was written on the calendar of an employee who

complained about discrimination:

19
  Kelly Tarrant, Systemic Racism, Misconduct in Chicago’s Water Department Worse than Previously
Reported, Project Six, Aug. 3, 2018, at https://thesecretsix.com/investigation/systemic-racism-
misconduct-in-chicagos-water-department-worse-than-previously-reported/.


                                                  19
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 20 of 37 PageID #:20




       113. In other instances, “makeshift crosses” were placed “in front of the lockers of

African-American employees who filed complaints or spoke up.”20

       114. Although numerous high-ranking employees have been terminated for fostering a

racist culture in the Water Department, employees continue to suffer retaliation for complaining

about discrimination.

       115. At a hearing of the City Council Committee on Human Relations on January 10,

2018, numerous witnesses testified that the Water Department retaliates against employees who

complain about racial harassment and discrimination, including by initiating false disciplinary

actions and denying overtime pay:

            Edward Mosley, an 11-year employee of the Water Department, testified,
             “As soon as you complain, you get disciplined. That’s just the bottom line.
             That’s how they play the game.”

            Mosley also testified, “I was labelled as a whistle-blower, and from that day
             up until just recently, I have never, not once, been able to get … the
             overtime that’s being handed out like candies at a factory….”


20
  Kelly Tarrant, Systemic Racism, Misconduct in Chicago’s Water Department Worse than Previously
Reported, Project Six, Aug. 3, 2018, at https://thesecretsix.com/investigation/systemic-racism-
misconduct-in-chicagos-water-department-worse-than-previously-reported/.


                                                20
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 21 of 37 PageID #:21



             John Moore, a 24-year employee of the Water Department, testified, “I
              complained to the City of Chicago’s EEO office and the Inspector General’s
              Office and the Water Department Human Rights, I was given a 29-day
              suspension based on a lie….”

             Derrick Edmond, a 33-year employee of the Water Department testified,
              “There should be hundred, hundreds of us here. Do you know why it’s not?
              Fear of retaliation. And retaliation is going on right now for sure, at the
              South Water Purification Plant.”

             Patrick McDonough, a 20-year employee of the Water Department, testified,
              “Most of the folks giving discipline were racists.… They were used to keep
              a person down, and they were used to keep snitches in their place. Many of
              the workers went to the Illinois Department of Human Rights. All those
              complaints were covered up. We later filed complaints with the Office of
              the Executive Inspector General and found Illinois workers falsifying the
              results of these complaints.”

             Frank Coconate, a 28-year employee of the Water Department, testified,
              “My problem started when I started to be fair with the African Americans,
              or as this administration called them, ‘niggers.’… I wouldn’t go along so
              now I was targeted.”

        116. The Water Department did not send any witnesses to testify at the hearing. The

Commissioner submitted a document titled “Overview of Department of Water Management

Steps to Create Cultural Change,” which ran just a single page.

        117. Following the hearing, the chair of the Committee, Alderman Pat Dowell,

acknowledged that discrimination and retaliation continues, and said that the new Commissioner,

Randy Conner, would need to “get down into the bowels” of the Water Department to change its

racist culture.21

        118. Five days later, “Mayor Rahm Emanuel acknowledged there are still racial

problems in Chicago’s Department of Water Management.” Mayor Emanuel asserted that



21
 Fran Spielman, Water Management Workers Insist Racist Culture Outlined in Emails Hasn’t Changed,
Chi. Sun Times, Jan. 11, 2018, at https://chicago.suntimes.com/chicago-news/water-management-
workers-claim-racist-culture-outlined-in-emails-hasnt-changed.


                                               21
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 22 of 37 PageID #:22



“[y]ou can’t judge [Commissioner Conner’s] success in six months,” because “the culture of that

department has been around for decades.”22

H.     Abreu has exhausted his Title VII administrative remedies.

       119.     Abreu filed his charge of discrimination with the EEOC on June 30, 2017.

       120.     The Department of Justice issued a right-to-sue letter on December 4, 2018. (See

Ex. A.) The right-to-sue letter was sent by certified mail with tracking number 7003 0500 0002

5072 0315. (See id. (upper-left corner of right-to-sue letter noting tracking number).)

       121.     The right-to-sue letter from the Department of Justice was delivered to and

received by undersigned counsel on January 2, 2019. (See Ex. B.)

                                       COUNT I
                          Title VII, 42 U.S.C. §§ 2000e et seq.
     Hostile Work Environment and Discrimination Claim Against the City of Chicago

       122. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.

       123. Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., as amended

by the Civil Rights Act of 1991, prohibits intentional discrimination against employees based on

race and national origin, including harassment that creates a hostile work environment.

       124. For years, plaintiff suffered harassment because of his race and national origin,

including harassment by his supervisor.

       125. Plaintiff did not welcome the race and national origin harassment.

       126. Plaintiff has also suffered discrimination and retaliation because of his race and

national origin.


22
  Craig Dellimore, Emanuel Defends New Water Commissioner Amid Racist Culture Complaints, CBS
Chicago, Jan. 15, 2018, at https://chicago.cbslocal.com/2018/01/15/emanuel-defends-new-water-
commissioner-amid-racist-culture-complaints/.


                                                22
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 23 of 37 PageID #:23



        127. The Water Department intentionally discriminated against plaintiff by denying

and/or reducing overtime and other premium pay because of his race and national origin.

        128. The harassment, discrimination, and retaliation were sufficiently severe or

pervasive that a reasonable person in plaintiff’s position would find plaintiff’s work environment

to be hostile or abusive.

        129. At the time the conduct occurred, plaintiff believed that the conduct made his work

environment hostile or abusive.

        130. The Water Department knew or should have known about the hostile work

environment and discrimination and did not take reasonable steps to correct the situation.

        131. In creating and perpetuating this hostile work environment and discrimination, the

Water Department Commissioner, Deputy Commissioners, Superintendents, and other

managerial employees acted within the scope of their employment and in reckless disregard of

plaintiff’s rights.

        132. The Water Department failed to adequately train employees on its equal

employment opportunity policy.

        133. The Water Department failed to adequately supervise and discipline employees who

engaged in race and national origin harassment and discrimination.

        134. As a result of this hostile work environment and discrimination, plaintiff has

suffered and continues to suffer emotional distress and economic harms, including lost wages.

                                      COUNT II
                         42 U.S.C. § 1981 via 42 U.S.C. § 1983
     Hostile Work Environment and Discrimination Claim Against the City of Chicago

        135. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.



                                                 23
    Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 24 of 37 PageID #:24



       136. Section 1981 prohibits race discrimination that inhibits the right to make and

enforce contracts. The term “make and enforce contracts” includes the enjoyment of all

benefits, privileges, terms, and conditions of the contractual relationship.

       137. Section 1981 prohibits racial harassment of employees that creates a hostile work

environment.

       138. For years, plaintiff suffered harassment because of his race, including harassment

by his supervisor, a Water Department policymaker.

       139. Plaintiff did not welcome the racial harassment.

       140. Plaintiff has also suffered discrimination and retaliation because of his race.

       141. Hansen intentionally discriminated against plaintiff by denying and/or reducing

overtime and other premium pay because of plaintiff’s race.

       142. While engaging in this discrimination, Hansen acted under color of state law, within

the scope of his employment, and in reckless disregard of plaintiff’s rights.

       143. The Water Department continues to discriminate against plaintiff by denying and/or

reducing overtime and other premium pay because of plaintiff’s race.

       144. The harassment, discrimination, and retaliation were sufficiently severe or

pervasive that a reasonable person in plaintiff’s position would find plaintiff’s work environment

to be hostile or abusive.

       145. At the time the conduct occurred, plaintiff believed that the conduct made his work

environment hostile or abusive.

       146. In creating and perpetuating this hostile work environment, the Water Department

Commissioner, Deputy Commissioners, and Superintendents -- including plaintiff’s supervisor --




                                                 24
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 25 of 37 PageID #:25



acted under color of state law, within the scope of their employment, and in reckless disregard of

plaintiff’s rights.

        147. Water Department policymakers were personally involved in creating and

perpetuating this hostile work environment and discrimination.

        148. Water Department policymakers knew about the hostile work environment and

discrimination and allowed this conduct to continue.

        149. Water Department policymakers either established, approved, or exhibited

deliberate indifference to the hostile work environment and discrimination, thereby ratifying this

conduct.

        150. The hostile work environment and discrimination are sufficiently longstanding,

persistent, and widespread as to constitute policies, customs, or practices of the Water

Department. In this way, the Water Department maintains policies, customs, or practices that

were the moving force driving the violations of plaintiff’s rights.

        151. The hostile work environment and discrimination were also caused by the Water

Department’s failure to adequately train employees on its equal employment opportunity policy,

as well as the Water Department’s failure to adequately supervise and discipline employees who

engaged in racial harassment and discrimination.

        152. As a result of this hostile work environment and discrimination, plaintiff has

suffered and continues to suffer emotional distress and economic harms, including lost wages.

                                     COUNT III
                      Fourteenth Amendment via 42 U.S.C. § 1983
     Hostile Work Environment and Discrimination Claim Against the City of Chicago

        153. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.



                                                 25
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 26 of 37 PageID #:26



        154. The Fourteenth Amendment’s Equal Protection Clause prohibits intentional

discrimination based on race and national origin, including racial harassment that creates a

hostile work environment.

        155. For years, plaintiff suffered harassment because of his race and national origin,

including harassment by his supervisor, a Water Department policymaker.

        156. Plaintiff did not welcome the race and national origin harassment.

        157. Plaintiff has also suffered discrimination and retaliation because of his race and

national origin.

        158. Hansen intentionally discriminated against plaintiff by denying and/or reducing

overtime and other premium pay because of plaintiff’s race and national origin.

        159. While engaging in this discrimination, Hansen acted under color of state law, within

the scope of his employment, and in reckless disregard of plaintiff’s rights.

        160. The Water Department continues to discriminate against plaintiff by denying and/or

reducing overtime and other premium pay because of plaintiff’s race and national origin.

        161. The harassment, discrimination, and retaliation were sufficiently severe or

pervasive that a reasonable person in plaintiff’s position would find plaintiff’s work environment

to be hostile or abusive.

        162. At the time the conduct occurred, plaintiff believed that the conduct made his work

environment hostile or abusive.

        163. In creating and perpetuating this hostile work environment and discrimination, the

Water Department Commissioner, Deputy Commissioners, and Superintendents -- including

plaintiff’s supervisor -- acted under color of state law, within the scope of their employment, and

in reckless disregard of plaintiff’s rights.



                                                26
    Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 27 of 37 PageID #:27



       164. Water Department policymakers were personally involved in creating and

perpetuating this hostile work environment and discrimination.

       165. Water Department policymakers knew about the hostile work environment and

discrimination and allowed this conduct to continue.

       166. Water Department policymakers either established, approved, or exhibited

deliberate indifference to the hostile work environment and discrimination, thereby ratifying this

conduct.

       167. The hostile work environment and discrimination are sufficiently longstanding,

persistent, and widespread as to constitute policies, customs, or practices of the Water

Department. In this way, the Water Department maintains policies, customs, or practices that

were the moving force driving the violations of plaintiff’s rights.

       168. The hostile work environment and discrimination were also caused by the Water

Department’s failure to adequately train employees on its equal employment opportunity policy,

as well as the Water Department’s failure to adequately supervise and discipline employees who

engaged in race and national origin harassment and discrimination.

       169. As a result of this hostile work environment and discrimination, plaintiff has

suffered and continues to suffer emotional distress and economic harms, including lost wages.

                                           COUNT IV
                    Illinois Civil Rights Act of 2003, 740 ILCS 23/1 et seq.
                      Discrimination Claim Against the City of Chicago

       170. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.

       171. The Illinois Civil Rights Act of 2003, 740 ILCS 23/1 et seq., prohibits race and

national origin discrimination by units of local government in Illinois.



                                                 27
    Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 28 of 37 PageID #:28



       172. The City of Chicago is a unit of local government in Illinois.

       173. The conduct described above constitutes discrimination that violates the ICRA.

       174. As a result of these violations of the ICRA, plaintiff has suffered and continues to

suffer emotional distress and economic harms, including lost wages.

                                          COUNT V
                             Title VII, 42 U.S.C. §§ 2000e et seq.
                        Retaliation Claim Against the City of Chicago

       175. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.

       176. Title VII prohibits retaliation against employees who engage in statutorily-protected

activity by opposing an unlawful employment practice.

       177. Filing a charge with the EEOC is statutorily-protected activity under Title VII.

       178. After plaintiff filed his EEOC charge, the Water Department retaliated against him.

       179. There is a causal connection between plaintiff’s protected activity and the Water

Department’s retaliation.

       180. As a result of this retaliation, plaintiff has suffered and continues to suffer

emotional distress and economic harms, including lost wages.

                                           COUNT VI
                    Illinois Civil Rights Act of 2003, 740 ILCS 23/1 et seq.
                         Retaliation Claim Against the City of Chicago

       181. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.

       182. The ICRA prohibits retaliation against employees who engage in statutorily-

protected activity by opposing an unlawful employment practice.

       183. Filing a charge with the EEOC is statutorily-protected activity under the ICRA.



                                                 28
    Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 29 of 37 PageID #:29



       184. After plaintiff filed his EEOC charge, the Water Department retaliated against him.

       185. There is a causal connection between plaintiff’s protected activity and the Water

Department’s retaliation.

       186. As a result of this retaliation, plaintiff has suffered and continues to suffer

emotional distress and economic harms, including lost wages.

                                          COUNT VII
                                   42 U.S.C. § 1981 via § 1983
                         Retaliation Claim Against the City of Chicago

       187. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.

       188. Section 1981 prohibits retaliation against employees who engage in statutorily-

protected activity by opposing an unlawful employment practice.

       189. Filing a charge with the EEOC is statutorily-protected activity under § 1981.

       190. After plaintiff filed his EEOC charge, plaintiff suffered retaliation by Water

Department employees acting under color of state law and within the scope of their employment.

       191. There is a causal connection between plaintiff’s protected activity and the Water

Department’s retaliation.

       192. Retaliation against employees who complain about discrimination and harassment

is sufficiently longstanding, persistent, and widespread in the Water Department as to constitute

a policy, custom, or practice.

       193. In this way, the Water Department maintains a policy, custom, or practice that was

the moving forcing driving the violation of plaintiff’s rights.

       194. Water Department policymakers knew about this retaliation and allowed it to

continue.



                                                 29
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 30 of 37 PageID #:30



        195. Water Department policymakers either encouraged, approved, or exhibited

deliberate indifference to the retaliation, thereby ratifying it.

        196. The Water Department failed to adequately train employees on its equal

employment opportunity policy.

        197. The Water Department failed to adequately supervise and discipline employees who

engaged in retaliation.

        198. As a result of this retaliation, plaintiff has suffered and continues to suffer

emotional distress and economic harms, including lost wages.

                                          COUNT VIII
          First and Fourteenth Amendments of the U.S. Constitution via 42 U.S.C. § 1983
                          Retaliation Claim Against the City of Chicago

        199. Plaintiff incorporates the preceding allegations in this complaint, as though fully set

forth herein.

        200. The First Amendment prohibits retaliation against employees who engage in

constitutionally-protected activity by opposing an unconstitutional employment practice.

        201. Filing a charge with the EEOC is constitutionally-protected activity under the First

Amendment.

        202. After plaintiff filed his EEOC charge, plaintiff suffered retaliation by Water

Department employees acting under color of state law and within the scope of their employment.

        203. There is a causal connection between plaintiff’s protected activity and the Water

Department’s retaliation.

        204. Retaliation against employees who complain about discrimination and harassment

is sufficiently longstanding, persistent, and widespread in the Water Department as to constitute

a policy, custom, or practice.



                                                   30
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 31 of 37 PageID #:31



        205. In this way, the Water Department maintains a policy, custom, or practice that was

the moving force driving the violation of plaintiff’s rights.

        206. Water Department policymakers knew about this retaliation and allowed it to

continue.

        207. Water Department policymakers either encouraged, approved, or exhibited

deliberate indifference to the retaliation, thereby ratifying it.

        208. The Water Department failed to adequately train employees on its equal

employment opportunity policy.

        209. The Water Department failed to adequately supervise and discipline employees who

engaged in retaliation.

        210. As a result of this retaliation, plaintiff has suffered and continues to suffer

emotional distress and economic harms, including lost wages.

                                      PRAYER FOR RELIEF

        WHEREFORE, plaintiff requests that this Court:

        (a)   declare that the actions of defendant violated Title VII, the Illinois Civil
              Rights Act, § 1981 via § 1983, and the First and Fourteenth Amendments of
              the U.S. Constitution via § 1983;

        (b)   enjoin defendant from perpetuating a hostile work environment and
              discriminatory terms and conditions of employment;

        (c)   enjoin defendant from retaliating against plaintiff for his protected activity;

        (d)   award plaintiff such damages as will fully compensate him for the economic
              loss, emotional distress, and deprivation of federal rights caused by
              defendant’s hostile work environment, discrimination, and retaliation;

        (e)   award plaintiff his costs and reasonable attorneys’ fees;

        (f)   award plaintiff prejudgment interest; and

        (g)   award plaintiff such other relief as the Court deems just.


                                                   31
     Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 32 of 37 PageID #:32



                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury pursuant to Federal Rule of Civil Procedure 38 on

all issues so triable.

                                             Respectfully submitted,



                                             /s/ Matthew J. Owens
                                             Matthew J. Owens
                                             One of the Attorneys for Plaintiff


Nancy L. Maldonado
nmaldonado@lawmbg.com
Matthew J. Owens
mowens@lawmbg.com
Miner, Barnhill & Galland, P.C.
325 N. LaSalle St., Ste. 350
Chicago, IL 60654
312.751.1170




                                                32
Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 33 of 37 PageID #:33




                                                                      Exh. A
Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 34 of 37 PageID #:34
Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 35 of 37 PageID #:35




                                                                       Exh. B
Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 36 of 37 PageID #:36
Case: 1:19-cv-02161 Document #: 1 Filed: 03/28/19 Page 37 of 37 PageID #:37
